Citation Nr: 0619799	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-35 452	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from April 1, 1966, until 
December 26, 1969; he had 3 years, 10 months, and 3 days of 
active service prior to April 1, 1966.  He also served in the 
Air National Guard from November 1985 to September 1995.  He 
died in September 1995.  The appellant is the widow of the 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
determination by the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for the cause of the 
veteran's death.

The appellant was afforded a hearing at the RO in August 2004 
and before the undersigned Board member in May 2006.  The 
transcripts are of record.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Review of the record in this instance discloses that the 
appellant has not been provided notice as required by the 
VCAA.  There is no VCAA notice letter of record.  She must 
therefore be given the required notice with respect to the 
issue on appeal.  Accordingly, the case must be remanded in 
order to comply with the statutory requirements of the VCAA.

The case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The appellant and her 
representative should specifically be 
told what is required to substantiate 
her claim of service connection for the 
cause of the veteran's death.  The RO 
must specifically notify the appellant 
of the information and evidence needed 
to substantiate her claim of service 
connection, and of what part of such 
evidence she should obtain and what 
part the RO will attempt to obtain on 
her behalf, if any.  She should be told 
of the criteria for award of an 
effective date, and she should be 
instructed to provide any evidence in 
her possession that is pertinent to the 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
supplemental statement of the case 
should take into account all evidence 
received since issuance of the 2004 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§  5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).

